IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 JONATHAN J. VENNELL,                          : No. 21 MM 2021
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 JUDGE WILLIAM P. MAHON,                       :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of April, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the

caption.